Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the cut electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 8, depends from claim 7, which introduces a cutting tip and depends from claim 1; neither claim 1 nor 7 introduce the limitation for the cut electrode. Claim 5 introduces the cut electrode. For examination purposes, claim 7 will be considered as dependent from claim 5, and claim 8 dependent from claim 7. 
Claim 18 recites the limitation "the cut electrode" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18, depends from claim 17, which introduces a cutting tip and depends from claim 13; neither claim 13 nor 17 introduce the limitation for the cut electrode. Claim 15 introduces the cut electrode. For examination purposes, claim 17 will be considered as dependent from claim 15, and claim 18 dependent from claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voegele et al. (US 2014/0276731 A1), hereinafter Voegele.
Regarding claim 1, Voegele discloses an electrosurgical end effector ([0065]; Figure 6-9—element 100) comprising: a first end effector jaw ([0065]; Figure 6-9—element 104) including a first seal electrode ([0065]; Figure 6-9—element 108); a second end effector jaw ([0065]; Figure 6-9—element 102) including a second seal electrode ([0065]; Figures 6-9—element 106), wherein the second seal electrode ([0065]; Figure 8 & 9—element 106) is a compliant seal electrode ([0065] & [0067]; Figures 6-9—element 110; the electrode (106) is coupled to an elastomer (110) the elastomer allows for deformation due to forces exerted when closing the jaws); a pivot pin ([0046], [0047], & [0065]; Figure 1—element 43; Figure 6 & 7—pin shown connecting the two jaws) extending through the first end effector jaw and the second end effector jaw ([0046] & [0047]; Figure 1—element 43; Figure 6 & 7—pin shown connected first and second jaws), the pivot pin ([0046] & [0047]) being configured to rotatingly couple the first end effector jaw and the second end effector jaw ([0046]); an actuation mechanism coupled to an end of at least the first end effector jaw to rotate at least the first end effector jaw about the pivot pin ([0041] & [0046]; Figure 1—elements 20,22, & 24); and a first electrical conductor ([0048]) to electrically couple at least one of the first seal electrode and the second seal electrode to a generator ([0048]; electrode surfaces are in communication with electrical source (Figure 2—element 80) via one or more conductors (not shown)). 
Regarding claim 3, Voegele discloses all of the limitations of claim 1, as described above.
wherein the compliant seal electrode comprises a sheet metal electrode ([0065]-[0067]; Figure 9—element 106) disposed on top of an elastomeric material ([0065] & [0067]; Figure 9—element 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Baker (US 6,113,598 A), hereinafter Baker.
Regarding claim 2, Voegele discloses all of the limitations of claim 1, as described above. 
Voegele does not disclose wherein the compliant seal electrode comprises elastomeric material impregnated with a conductive material.
Baker teaches an end effector ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 86) with a first and second jaw ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 130B & 130A) and a compliant seal electrode ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) wherein the compliant seal electrode comprises elastomeric material ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) impregnated with a conductive material ([Col. 13, lines 35-46]; elastomeric material (Figure 10 & 11—element 132), may include a dispersion of silver particles that make the electrode (Figure 10 & 11—element 155) conductive). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Baker, as described above, as both references and the claimed invention are directed .
Claims 4, 5, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Latterell et al. (US 2005/0171533 A1), hereinafter Latterell.
Regarding claim 4, Voegele discloses all of the limitations of claim 1, as described above.
Voegele further discloses wherein the end effector comprises a cutting device ([0059] & [0062]; Figure 3—element 64).
Voegele does not disclose wherein the first end effector jaw further comprises a cutting device.
Latterell teaches a first end effector jaw ([0053]; Figure 7, 8, & 9—element 57) and a second end effector jaw ([0053]; Figure 7 & 10—element 58), wherein the first end effector jaw ([0054]; Figure 8 & 8—element 57) further comprises a cutting device ([0054]; Figure 8 & 9—element 63).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell, the cutting device allows for the cutting of tissue that is grasped between the jaws, and allows for simultaneous cutting and sealing, or independent sealing or cutting ([0058]), the cutting device is particularly advantageous in laparoscopic surgery wherein excessive opening and closing of the jaws show be avoided ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Regarding claim 5, Voegele in view of Latterell disclose all of the limitations of claim 4, as described above. 
Latterell further teaches wherein the cutting device is a cut electrode ([0054] & [0055]; Figure 8 & 9—element 66).
Regarding claim 9, Voegele in view of Latterell disclose all of the limitations of claim 4, as described above.
Latterell further teaches an elastomeric strip ([0055]; Figure 10—element 72) on the second jaw ([0055]; Figure 10—element 58), opposite the position of the cutting device ([0055]; Figure 9—element 63) on the first jaw ([0055]; Figure 9—element 57), to push tissue into contact with the cutting device ([0055] & [0056]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell, the electrode cutting device bears against the elastomer strip when in a closed position ([0055]), while in the closed position the electrode cutting device and the elastomer strip hold tissue therebetween ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell, as described above, as such a modification would allow the cutting device to bear against the elastomeric strip in a closed position and therefore hold tissue between the cutting device and the elastomeric strip.
Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Strobl et al. (US 2015/0374396 A1), hereinafter Strobl.
Regarding claim 4, Voegele discloses all of the limitations of claim 1, as described above. 
Voegele further discloses wherein the end effector comprises a cutting device ([0059] & [0062]; Figure 3—element 64).
Voegele does not disclose wherein the first end effector jaw further comprises a cutting device.
Strobl teaches an end effector ([0056]; Figure 2 & 3—element 6) with a first and second jaw ([0056]; Figure 2 & 3—element 24a & 24b), wherein the first end effector jaw ([0059]; Figure 2 & 3—element 24a) further comprises a cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22). 
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Strobl, as described above, as all references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Strobl, the cutting member can apply additional compressive force to tissue disposed between the jaws or transect tissue upon the translation of the blade ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Strobl, as described above, as such a modification would allow for the transection of tissue upon translating the mechanical blade. 
Regarding claim 6, Voegele in view of Strobl disclose all of the limitations of claim 4, as described above. 
Strobl further teaches wherein the cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22) is a mechanical knife ([0053], [0059], & [0061]; Figure 2 & 3—element 22).
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Latterell et al.(US 2004/0006340 A1), hereinafter Latterell340.
Regarding claim 7, Voegele discloses all of the limitations of claim 1, as described above. 
Voegele does not disclose a cutting tip at a distal end of the first jaw.
Latterell340 teaches an end effector with a first and second jaw ([0030]; Figure 6—element 76’ & 72’), a cutting electrode ([0030]; Figure 6—element 78’), and a cutting tip ([0030]; Figure 6—element 78’) at a distal end of the first jaw ([0030]; Figure 6—element 76’).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell340, as described above, as both references and the claimed invention are directed toward end effector assemblies that can cut and seal tissue. As disclosed by Latterell340, the cutting tip allows for the grasping device to clamp, seal, and cut tissue without the need for instrument change ([0002]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Latterell340, as described above, as such a modification would allow for the clamping, sealing, and cutting of tissue without the need for an instrument change. 
Regarding claim 8, as best understood in view of the 112(b) rejection above, Voegele discloses all of the limitations of claim 7, as described above. 
Voegele does not disclose wherein the cutting tip is unitary with the cut electrode.
Latterell340 further teaches wherein the cutting tip ([0030]; Figure 6—element 78’) is unitary with the cut electrode ([0030]; Figure 6—element 78’; the cutting tip is the cut electrode therefore the cut electrode is unitary with the cutting tip).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Voegele in view of Hagland (US 2016/0235473 A1), hereinafter Hagland.
Regarding claim 10, Voegele discloses all of the limitations of claim 1, as described above. 

Hagland teaches an end effector comprising first and second jaws ([0026]; Figure 6—elements 2 & 3) with first and second sealing surfaces ([0027]; Figure 6 & 7—elements 9 & 10), and elastomeric spacers ([0031]; Figure 6 & 7—element 19) on at least one jaw of the first and second jaws, the spacers to maintain an air gap between the first and second jaws when the first and second jaws are in a closed position ([0031]; when the jaws begin to close the spacers (Figure 6 & 7—element 19) begin to deform once they reach maximum deformation they being to resist further compression).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Hagland, as both references and the claimed invention are directed toward pivoting end effector jaw assemblies. As disclosed by Hagland, the stop members regulate spacing between the jaw members ([0031]) the space between the jaw members ensure that tissue grasped between the jaws is effectively sealed when electrosurgical coagulation voltage is passed between the jaws ([0029]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the end effector assembly, as disclosed by Voegele, to include the teachings of Hagland, as described above, as such a modification would regulate the spacing between the jaw members when in a closed positions which can insure that the tissue grasped between the jaws is effectively sealed. 
Claims 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Batross et al. (US 2014/0005654 A1) in view of Voegele, hereinafter Batross.
Regarding claim 11, Batross discloses an electrosurgical tool ([00149]; Figure 25—element 523) for a teleoperated surgical system ([0149]), the electrosurgical tool ([0149]; Figure 25—element 523) comprising: a pair of end effector jaws ([0149]; Figure 25—elements 551A & 551B) rotatingly coupled together at a pivot axis ([0083]; Figure 3—element 70), a first end effector jaw ([0083] & [0149]; Figure 3—element 64; Figure 35—element 551A) of the pair of end effector jaws to pivot about the pivot axis, open and closed ([0083] & [0149]), with respect to a second end effector jaw ([0083] & [0149]; Figure 3—element 66; Figure 25—element 551B) of the pair of end effector jaws; a first seal electrode ([0149]; Figure 25—element 553A) coupled to the first end effector jaw ([0149]; Figure 25—element 551A) and a second seal electrode ([0149]; Figure 25—element 553B) coupled to the second end effector jaw ([0149]; Figure 25—element 551B); an actuation mechanism ([0149]; Figure 26—element 546 & 518) to open and close the pair of end effector jaws ([0149]; Figure 25—element 551B & 551A); a shaft ([0149]; Figure 25—element 554) having a distal end to extend the pair of end effector jaws into a surgical site ([0149]; Figure 25—element 554; said distal end being the distal end of shaft closest to the jaws (551B & 551A)); and an interface base ([0149]; Figure 25—element 558) coupled to a proximal end of the shaft ([0149]; Figure 25—element 554), the interface base to couple to a robotic slave ([0149]), the interface base ([0149]; Figure 25 & 28—element 558) including a first spool ([0150]; Figure 28—element 564) to control at least the first end effector ISRG08630/US   Preliminary Amendmentjaw ([0156], [0157], & [0158]).  
Batross does not disclose wherein the second seal electrode is a compliant seal electrode.
Voegele teaches a first and second end effector jaw ([0065]; Figure 6-9—element 104 & 102) each jaw including a seal electrode ([0065]; Figure 6-9—element 108 & 106), wherein the second seal electrode ([0065]; Figure 8 & 9—element 106) is a compliant seal electrode ([0065] & [0067]; Figures 6-9—element 110; the electrode (106) is coupled to an elastomer (110) the elastomer allows for deformation due to forces exerted when closing the jaws).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical tool, as disclosed by Batross, to include the teachings of Voegele, as described above, as both references and the claimed invention are directed 
Regarding claim 13, Batross in view of Voegele disclose all of the limitations of claim 11, as described above. 
Voegele further teaches wherein the compliant seal electrode comprises a sheet metal electrode ([0065]-[0067]; Figure 9—element 106) disposed on top of an elastomeric material ([0065] & [0067]; Figure 9—element 110).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele and Baker.
Regarding claim 12, Batross in view of Voegele disclose all of the limitations of claim 11, as described above. 
Batross in view of Voegele do not disclose wherein the compliant seal electrode comprises elastomeric material impregnated with a conductive material.
Baker teaches an end effector ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 86) with a first and second jaw ([Col. 12, line 59- Col. 13, line 3]; Figure 10 & 11—element 130B & 130A) and wherein the compliant seal electrode comprises elastomeric material ([Col. 13, lines 35-46]; Figure 10 & 11—element 155) impregnated with a conductive material ([Col. 13, lines 35-46]; elastomeric material (Figure 10 & 11—element 132), may include a dispersion of silver particles that make the electrode (Figure 10 & 11—element 155) conductive). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Baker, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Baker, the electrode may be in the form of a thin electrically conducting film disposed on the deformable elastomeric jaw, or the elastomeric jaw can include silver particles to make the electrode ([Col. 13, lines 4-12] & [Col. 13, lines 35-46]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Baker, as described above, as such a modification would yield predictable results of providing a deformable electrode.
Claims 14, 15, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele and Latterell.
Regarding claim 14, Batross in view of Voegele disclose all of the limitations of claim 11, as described above.
Batross further discloses wherein the end effector comprises a cutting device ([0149]; Figure 25—element 555).
Batross does not disclose wherein the first end effector jaw further comprises a cutting device.
wherein the first end effector jaw ([0054]; Figure 8 & 8—element 57) further comprises a cutting device ([0054]; Figure 8 & 9—element 63).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell, the cutting device allows for the cutting of tissue that is grasped between the jaws, and allows for simultaneous cutting and sealing, or independent sealing or cutting ([0058]), the cutting device is particularly advantageous in laparoscopic surgery wherein excessive opening and closing of the jaws show be avoided ([0058]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell, as described above, as such a modification would provide for a device that allows for simultaneous or independent sealing and cutting, and would be advantageous in procedures where excessive opening and closing of the jaws should be avoided.
Regarding claim 15, Batross in view of Voegele and Latterell disclose all of the limitations of claim 14, as described above. 
Latterell further teaches wherein the cutting device is a cut electrode ([0054] & [0055]; Figure 8 & 9—element 66).
Regarding claim 19, Batross in view of Voegele and Latterell disclose all of the limitations of claim 14, as described above.
Latterell further teaches an elastomeric strip ([0055]; Figure 10—element 72) on the second jaw ([0055]; Figure 10—element 58), opposite the position of the cutting device ([0055]; Figure 9—on the first jaw ([0055]; Figure 9—element 57), to push tissue into contact with the cutting device ([0055] & [0056]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell, the electrode cutting device bears against the elastomer strip when in a closed position ([0055]), while in the closed position the electrode cutting device and the elastomer strip hold tissue therebetween ([0056]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell, as described above, as such a modification would allow the cutting device to bear against the elastomeric strip in a closed position and therefore hold tissue between the cutting device and the elastomeric strip.
	Regarding claim 20, Batross in view of Voegele disclose all of the limitations of claim 11, as described above.
	Batross in view of Voegele do not disclose a transformer to step up a first voltage to a second voltage, wherein the first voltage is sufficient to seal tissue and the second voltage is sufficient to cut tissue.
	Latterell teaches a first end effector jaw ([0053]; Figure 7, 8, & 9—element 57) and a second end effector jaw ([0053]; Figure 7 & 10—element 58), a cutting device (([0054]; Figure 8 & 9—element 63), and a transformer ([0047]-[0050]; Figure 6—elements 36 & 37) to step up a first voltage to a second voltage, wherein the first voltage is sufficient to seal tissue ( [0050]; when switch (Figure 6—element 40) is closed the output of the generator is directed to the second transformer (Figure 6—element 37) which energizes the jaw members with a sealing voltage) and the second voltage is sufficient to cut tissue ([0049] & [0051]; when switch (Figure 6—element 43) is closed the second transformer (Figure 6—element 37) is short-circuited which energizes the cutting device with a cutting voltage).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell, as described above, as all references and the claimed invention are directed toward electrosurgical devices with tissue sealing jaws. As disclosed by Latterell, the transformers allow the device to be operated in a cutting mode or a coagulating mode ([0049]-[0050]), the circuit including the transformers provides a rapidly alternating cutting a sealing signal to the forceps device, which allows tissue to be cut and rapidly sealed in order to curtail bleeding ([0051]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell, as described above, as such a modification would allow for easy switching between tissue cutting and sealing operations in order to curtail bleeding. 
Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele and Strobl.
Regarding claim 14, Batross in view of Voegele disclose all of the limitations of claim 11, as described above. 
Batross further discloses wherein the end effector comprises a cutting device ([0149]; Figure 25—element 555).
Batross does not disclose wherein the first end effector jaw further comprises a cutting device.
Strobl teaches and end effector ([0056]; Figure 2 & 3—element 6) with a first and second jaw ([0056]; Figure 2 & 3—element 24a & 24b), wherein the first end effector jaw ([0059]; Figure 2 & 3—element 24a) further comprises a cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22). 

Regarding claim 16, Batross in view of Voegele and Strobl disclose all of the limitations of claim 14, as described above. 
Strobl further teaches wherein the cutting device ([0053], [0059], & [0061]; Figure 2 & 3—element 22) is a mechanical knife ([0053], [0059], & [0061]; Figure 2 & 3—element 22).
Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batross in view of Voegele and Latterell340.
Regarding claim 17, Batross in view of Voegele disclose all of the limitations of claim 13, as described above. 
Batross in view of Voegele do not disclose a cutting tip at a distal end of the first jaw.
Latterell340 teaches an end effector with a first and second jaw ([0030]; Figure 6—element 76’ & 72’), a cutting electrode ([0030]; Figure 6—element 78’), and a cutting tip ([0030]; Figure 6—element 78’) at a distal end of the first jaw ([0030]; Figure 6—element 78’).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device, as disclosed by Batross in view of Voegele, to include the teachings of Latterell340, as described above, as all references and the claimed 
Regarding claim 18, as best understood in view of the 112(b) rejection above, Batross in view of Voegele and Latterell340 discloses all of the limitations of claim 17, as described above. 
Latterell340 further teaches wherein the cutting tip ([0030]; Figure 6—element 78’) is a portion of the cut electrode ([0030]; Figure 6—element 78’; the cutting tip is the cut electrode) extending out of the distal tip of the first end effector jaw ([0030]; Figure 6—element 76’).
Conclusion
Accordingly, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794